            Case 1:21-cv-05932-LTS Document 6 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANA V. HILL,

                                Plaintiff,
                                                                  21-CV-5932 (LTS)
                    -against-
                                                                 CIVIL JUDGMENT
MT. SINAI HOSPITALS, et al.,

                                Defendants.

         Pursuant to the order issued August 2, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to Plaintiff filing a new civil action on her own behalf.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 2, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
